DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Koh fails to teach the limitation of not calculating the magnitude or phase.  However, Koh teaches determining the complex electrical admittance or impedance of the patient as taught in paragraph 46 without any mention of calculating the magnitude or phase.
Applicant argues that it would not have been obvious to use a Discrete Fourier Transform with the device as taught by Koh.  Examiner disagrees.  Examiner maintains that the Discrete Fourier Transform is a well known algorithm.  And that using this mathematical equation to transform a time domain function into a frequency domain function to analyze frequencies in the sample would require only routine skill in the art.  Such an example is listed in the prior art of record.
Applicant has amended independent claim 1.  Therefore the previously rejection under 35 USC 103 has been withdrawn.  However, the Double Patenting Rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 9,295,404 and claims 1 – 21 of U.S. Patent No. 10,376,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and cited patents claim an apparatus for measuring complex electrical admittance and/or complex electrical impedance, comprising: two or more electrodes and a housing having a stimulator and sensor.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “whose frequency components range from 0 to 1 mHe”.  This should read “0 to 1 mHz”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koh (US PGPUB 2010/0249756 – previously presented).
Regarding claim 6, Koh discloses an apparatus for measuring complex electrical admittance and/or complex electrical impedance in animal or human patients (e.g. paragraph 9) comprising: two or more electrodes that are adapted to be disposed in the patient (e.g. paragraph 30); and a housing adapted to be disposed in the patient (e.g. paragraph 9), the housing having disposed in it a stimulator in electrical communication with two or more electrodes to stimulate with either current or voltage (e.g. paragraphs 63 and 73), a sensor in electrical communication with the same stimulating electrodes or with additional electrodes to sense a response based on the stimulation of the stimulating electrodes (e.g. paragraph 64), and a signal processor in electrical communication with both the stimulator and the sensor to determine the complex electrical admittance or impedance of the patient without calculating magnitude or phase(e.g. paragraphs 64 and 67).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koh in view of Kroll (USPN 5,709,709 – previously presented).
Regarding claims 4 and 5, Koh in view of Kroll lacks teaching a Discrete Fourier Transform (DFT) is used by the signal processor to extract complex electrical properties; however, it is within the level of someone of ordinary skill in the art to use a simple mathematical equation to transform a time domain function into a frequency domain function to analyze frequencies in the sample. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a DFT on the function(s) of Koh in view of Kroll, in order to analyze the frequencies in the stimulation pulse and rate-responsive sensor to detect changes in cardiac function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Withers teaches it is known to use the Discrete Fourier Transform to determine the complex impedance of an object (e.g. column 6, lines 50 – 64).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792